              Case 2:21-mj-09409-CLW Document 10 Filed 08/04/21 Page 1 of 1 PageID: 13
  ~   AO 472 (Rev. 12/03) Order of Detention Pending Trial

                                            UNITED STATES DISTRICT COURT
                                                                            District of
              UNITED STATES OF AMERICA
                                   v.                                                      ORDER OF DETENTION PENDING TRIAL
              ALBERTO GARZA                                                             Case 21-mj-09409-CLW-l
                           Defendant
    In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held. I conclude that the following facts require the
detention of the defendant pending trial in this case.
                                                                      Part I-Findings of Fact
  •     (I    The defendant is charged with an offense described in 18 U.S.C. § 3 l 42(f)(l) and has been convicted of a
              D a crime of violence as defined in 18U.S.C.§3156(a)(4).
                                                                                                                                  D   federal         D   sta


              •    an offense for which the maximum sentence is life imprisonment or death.
              •    an offense for which a maximum term of imprisonment of ten years or more is prescribed

                    § 3 J42(f)(l )(A)-(C), or comparable state or local offenses.
  •     (2    The offense described in finding (I) was committed while the defendant was on release pending trial for a federal, state or local offense.
  •     (3    A period of not more than five years has elapsed since the D date of
              for the offense described in finding (I).
                                                                                                      D release of the defendant from imprisonment

  •     (4    Findings Nos. (I), (2) and (3) establish a rebuttable presumption that no condition or combination of conditions will reasonably assure the
              safety of (an) other person(s) and the community. I further find that the defendant has not rebutted this presumption.
                                                                    Alternative Findings (A)
  •     (I    There is probable cause to believe that the defendant has committed an offense
              D for which a maximum term of imprisonment of ten years or more is prescribed _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              D under 18 U.S.C. § 924(c).
  •      (2   The defendant has not rebutted the presumption established by finding I that no condition or combination of conditions will reasonably assure
              the appearance of the defendant as required and the safety of the community.
                                                                    Alternative Findings (B)
  D (I        There is a serious risk that the defendant will not appear.
  D (2        There is a serious risk that the defendant will endanger the safety of another person or the community.




                                                   Part II-Written Statement of Reasons for Detention
      I find that the credible testimony and information submitted at the hearing establishes by            •   clear and convincing evidence   •   a prepon-
  derance of the evidence that




                                                           Part III-Directions Regarding Detention
     The defendant is committed to the custody of the Attorney General or his designated representative for confinement in a corrections facility separate,
to the extent practicable, from persons awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded a
reasonable opportunity f~r private consultation ~ith deJ'.e?se counsel._ On orde1 of a co~ of the ~nited States o;:._on request of an attorney for the
Government, the person m charge of the correct10ns facility shall deliver the delfend -t f<'J the Umted ~tatt!S ryarshal for the purpose of an appearance
in connection with a court proceeding.                                                 -    -, -: , ,;    '                -,
 8/4/21                                                                                   f''          _/i~     ✓, _ j c»
                         Date                                                              ,        Sighature ofJudge
                                                                                                     Cathy L. Waldor
                                                                                                   Name and Title ofJudge
  *Insert as applicable: (a) Controlled Substances Act (2 I U.S.C. § 80 I et seq.); (b) Controlled Substances Import and Export Act (21 U.S.C. §
951 et seq,); or (c) Section I of Act of Sept. 15, 1980 (21 U.S.C. § 955a).
